Abatement Order filed July 3, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-13-00995-CV
                                 ____________

                          JOHN TERMEER, Appellant

                                          V.

       RAMON MARTINEZ AND WENONA MARTINEZ, Appellees


                      On Appeal from the 80th District Court
                               Harris County, Texas
                        Trial Court Cause No. 2011-00604


                             ABATEMENT ORDER

      The reporter’s record in this case was due November 15, 2013. See Tex. R.
App. P. 35.1. On January 3, 2014, this court ordered Michelle Tucker, the court
reporter, to file the record within 30 days. On January 22, 2014, the court reporter
filed a request for an extension, which was granted to February 21, 2014. The
record was not filed. On April 30, 2014, this court again ordered the court reporter
to file the record within 30 days. When the court reporter failed to file the record as
ordered, this court instructed the court reporter that if the record was not filed, the
court would order the trial court to conduct a hearing to determine the reason for
failure to file the record. The record has not been filed with the court. The trial and
appellate courts are jointly responsible for ensuring that the appellate record is
timely filed. See Tex. R. App. P. 35.3(c). Because the reporter’s record has not
been filed timely as ordered, we issue the following order.

      We direct the judge of the 80th District Court to conduct a hearing at
which Michelle Tucker, the court reporter, appellant’s counsel, and appellee’s
counsel shall participate (a) to determine the reason for failure to file the record;
(b) to establish a date certain when the reporter’s record will be filed, and (c) to
make findings as to whether the court reporter should be held in contempt of court
for failing to file the reporter’s record timely as ordered. We order the court to
prepare a record, in the form of a reporter’s record, of the hearing. The judge shall
make findings of fact and conclusions of law, and shall order the trial clerk to
forward to this court a supplemental clerk’s record containing the findings and
conclusions. The hearing record and supplemental clerk’s record shall be filed
with the clerk of this court within 30 days of the date of this order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s findings and recommendations are filed in this court. The court will
also consider an appropriate motion to reinstate the appeal filed by either party, or
the court may reinstate the appeal on its own motion. If the court reporter files the
record prior to the date set for the hearing, the appeal will be reinstated and the trial
court need not hold a hearing.



                                    PER CURIAM